Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The information disclosure statement (IDS) submitted on 05/18/2020  is  considered by the examiner.
Claim Objections
Claims 3, and 5,  objected to because of the following informalities:  Claim 3, recites “The method of 2 and Claim 5, recites, “The method of 1” instead “The method of claim 2 and "The method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11, 13, 15-16 and 18-19, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodgers (US 2020/0110577 A1).
Regarding Claims 1 and 19, Rodgers teaches: A method implemented using one or more processors, comprising: receiving a query (a request) from a user at a user interface of a computing device ([0005] In some cases, when a user submits a request to a virtual assist, the virtual assistant generates an audio response to the user detecting that a response volume setting, of an automated assistant of the computing device, is muted (reduce) ([0006] When a virtual assistant provides an audio response to a user request, the response may be too quiet or too loud, i.e., the volume level of the response may be too low ... [0054] In an embodiment, a machine learning feature 204 is based on an audio device's current volume level. When a volume adjustment function 202 outputs a selected volume, the selected volume may correspond to an amplitude of a waveform that encodes the virtual assistant's audio response. The amplitude of the waveform may be independent of the audio device's master volume setting. [0079] In FIG. 6B, the mobile phone 604 plays back the virtual assistant's response at the selected full volume: “IT WILL BE SUNNY AND 65 DEGREES TOMORROW.” Given the context (i.e., putting a baby to bed), the user 602 finds the selected volume to be too loud. In FIG. 6C, after hearing the virtual assistant's response, the user 602 reduces the mobile phone 604's master output volume, using a physical volume adjustment control on the mobile phone 604. Based on the user 602 adjusting the mobile phone 604's master output volume, the virtual assistant calibrates the volume selection model. Specifically, the virtual assistant calibrates the volume selection model so that under similar circumstances in the future (e.g., a darkened room and the user whispering), the volume selection model will select a quieter volume.); determining, based on a metric derived from historical manual volume adjustments for one or more past queries having a determined relationship to the query, that the user submitted the query with an expectation of audibly perceiving an audible response to the query ([0068] In an embodiment, if the user adjusts the audio device's output level, then the system calibrates the volume selection model based on the user input (Operation 418), i.e., the input by which the user adjusted the output level. Calibrating the volume selection model may adjust one or more feature-specific function(s) so that, given the same value(s) for the same machine learning feature(s) in the future, the volume selection model will select either a higher volume (if the user increased the output level) or a lower volume (if the user decreased the output level). [0071] The system may affirm the selected volume level after receiving a predefined number of user queries (e.g., two, three, four, or any other predefined number), associated with substantially similar sets of values of machine learning features, without the user adjusting the output level. In an embodiment, to affirm the selected volume level, the system incorporates into the volume selection model a confidence metric, indicating an increased confidence that the selected volume level is correct for the associated values of machine learning features. [0077] Embodiments described herein allow a virtual assistant to provide audio responses at a volume level that is appropriate for the context in which the response is provided. A system uses machine learning to adapt a volume selection model based on user input, helping to ensure that the selected volume level satisfies the user's preferences and expectations.); based on the detected response volume setting and the metric, automatically adjusting the detected response volume setting; and rendering the audible response to the query at a speaker of the computing device and at the adjusted response volume setting ([0035] The audio device 102 may be a smartphone, smart speaker, or other device that includes a microphone 104, a speaker 105, and hardware and/or software that implements all of the virtual assistant 106's functionality. [0080] As illustrated in FIG. 6D, the user 602 subsequently increases the mobile phone 604's master output volume. For example, the user 602 may increase the mobile phone 604's master output volume after leaving the baby's room. At a later time, the user 604 returns to the baby's room, e.g. to bring a bottle of milk. In FIG. 6E, the user 602 whispers another request into the mobile phone 604: “Remind me at 8 a.m. to take out the trash.” The user 602 has neglected to decrease the mobile phone 604's master output volume. If the mobile phone 604 were to play back a response at the same volume as before, the response would again be too loud. Instead, based on the darkness of the room and the user whispering, the calibrated volume selection model now selects a lower volume level. In FIG. 6F, even though the mobile phone 604's master output volume is high, the mobile phone 604 plays back the response at a relatively lower volume: “Your reminder has been set.” The user 602 finds the volume of this subsequent response to be acceptable and does not adjust the mobile device 604's master output volume.).

Regarding Claim 2, Rodgers teaches:  The method of claim 1, wherein the one or more past queries, based on which the metric is derived, are each a corresponding repeated submission following a corresponding initial submission when a corresponding response volume setting was muted, and wherein the metric is derived based on a quantity of the historical manual volume adjustments that occurred before the corresponding repeated submissions (See rejection of claim 1 and [0068] In an embodiment, if the user adjusts the audio device's output level, then the system calibrates the volume selection model based on the user input (Operation 418), i.e., the input by which the user adjusted the output level. Calibrating the volume selection model may adjust one or more feature-specific function(s) so that, given the same value(s) for the same machine learning feature(s) in the future, the volume selection model will select either a higher volume (if the user increased the output level) or a lower volume (if the user decreased the output level). [0071] When enough time has passed (e.g., three seconds or some other predefined threshold amount of time) without any indication that the selected volume level was too quiet or too loud, the system may affirm the selected volume level (Operation 420). The system may affirm the selected volume level after receiving a predefined number of user queries (e.g., two, three, four, or any other predefined number), associated with substantially similar sets of values of machine learning features, without the user adjusting the output level. In an embodiment, to affirm the selected volume level, the system incorporates into the volume selection model a confidence metric, indicating an increased confidence that the selected volume level is correct for the associated values of machine learning features. [0077] Embodiments described herein allow a virtual assistant to provide audio responses at a volume level that is appropriate for the context in which the response is provided. A system uses machine learning to adapt a volume selection model based on user input, helping to ensure that the selected volume level satisfies the user's preferences and expectations. ).

Regarding Claim 3, Rodgers teaches: The method of 2, wherein the corresponding repeated submissions are restricted to those submitted within a preset time window relative to the corresponding initial submissions or relative to an end of corresponding initial responses to the initial submissions ([0067] The determination of whether the user has adjusted the audio device's output level may be limited to a particular amount of time (e.g., three seconds or some other predefined threshold amount of time) following playback of the virtual assistant's response to the request. If the user increases or decreases the audio device's output level beyond the threshold period of time, the adjustment may no longer be considered a reaction to the selected volume level. [0071] When enough time has passed (e.g., three seconds or some other predefined threshold amount of time) without any indication that the selected volume level was too quiet or too loud, the system may affirm the selected volume level (Operation 420). The system may affirm the selected volume level after receiving a predefined number of user queries (e.g., two, three, four, or any other predefined number), associated with substantially similar sets of values of machine learning features, without the user adjusting the output level. In an embodiment, to affirm the selected volume level, the system incorporates into the volume selection model a confidence metric, indicating an increased confidence that the selected volume level is correct for the associated values of machine learning features. [0077] Embodiments described herein allow a virtual assistant to provide audio responses at a volume level that is appropriate for the context in which the response is provided. A system uses machine learning to adapt a volume selection model based on user input, helping to ensure that the selected volume level satisfies the user's preferences and expectations.).

Regarding Claim 4, Rodgers teaches: The method of claim 3, further comprising determining the metric ([0071] When enough time has passed (e.g., three seconds or some other predefined threshold amount of time) without any indication that the selected volume level was too quiet or too loud, the system may affirm the selected volume level (Operation 420). The system may affirm the selected volume level after receiving a predefined number of user queries (e.g., two, three, four, or any other predefined number), associated with substantially similar sets of values of machine learning features, without the user adjusting the output level. In an embodiment, to affirm the selected volume level, the system incorporates into the volume selection model a confidence metric, indicating an increased confidence that the selected volume level is correct for the associated values of machine learning features.).

Regarding Claim 6, Rodgers teaches: The method of claim 1, wherein the metric is stored in association with a query type (whispering or persona type), wherein the one or more past queries have the query type, and further comprising identifying the metric based on the query being of the query type (See rejection of claim 1 and  [0046] In one example, a virtual assistant has multiple ‘personas’ that may be invoked in different circumstances. In this example, one persona is named ‘Stan’ and is invoked in normal circumstances. Another persona is named ‘Nanny’ and is invoked when a baby is sleeping. When a user submits a request to the ‘Stan’ persona (e.g., by asking, “Stan, what time is it?”), the corresponding feature-specific function 206 computes a volume adjustment factor 208 that does not alter the volume of the virtual assistant's audio response. When a user submits a request to the ‘Nanny’ persona, the corresponding feature-specific function 206 computes a volume adjustment factor 208 that decreases the volume of the virtual assistant's audio response. [0071] The system may affirm the selected volume level after receiving a predefined number of user queries (e.g., two, three, four, or any other predefined number), associated with substantially similar sets of values of machine learning features, without the user adjusting the output level. In an embodiment, to affirm the selected volume level, the system incorporates into the volume selection model a confidence metric, indicating an increased confidence that the selected volume level is correct for the associated values of machine learning features. After affirming the selected volume level, given the same value(s) for the same machine learning feature(s) in the future, the volume selection model is more likely to select the same volume as before. [0072] The system may receive the audio input under similar circumstances (e.g., ambient volume, time of day, loudness of the user's voice, etc.) as the previous audio input or under different circumstances. The system proceeds, as described above, to determine a response to the request, select a volume level for the response, etc. If the system calibrated the volume selection model based on earlier audio input, the system may select a different volume level for this response than it would have selected in the absence of the calibration. In this manner, the subsequent response may have a more appropriate volume level, based on the earlier machine learning process. [0079] The user 602 whispers into the mobile phone 604's microphone, “What is the weather tomorrow?” The virtual assistant processes the user 602's request and generates a response. Based on the user 602 adjusting the mobile phone 604's master output volume, the virtual assistant calibrates the volume selection model. Specifically, the virtual assistant calibrates the volume selection model so that under similar circumstances in the future (e.g., a darkened room and the user whispering), the volume selection model will select a quieter volume.).

Regarding Claim 7, Rodgers teaches: The method of claim 1, wherein determining the metric includes detecting contextual and environmental information(e.g., a darkened room and the user whispering) regarding the user at a time of the query (See rejection of claim 6 and [0072] The system may receive the audio input under similar circumstances (e.g., ambient volume, time of day, loudness of the user's voice, etc.) as the previous audio input or under different circumstances. [0079] Specifically, the virtual assistant calibrates the volume selection model so that under similar circumstances in the future (e.g., a darkened room and the user whispering), the volume selection model will select a quieter volume.).

Regarding Claim 11, Rodgers teaches: The method of claim 1, further comprising: generating the audible response, wherein generating the audible response comprises selecting, based on the metric, between a full version and an abridged version of the audible response (See rejection of claim 1 and [0068] In an embodiment, if the user adjusts the audio device's output level, then the system calibrates the volume selection model based on the user input (Operation 418), i.e., the input by which the user adjusted the output level. Calibrating the volume selection model may adjust one or more feature-specific function(s) so that, given the same value(s) for the same machine learning feature(s) in the future, the volume selection model will select either a higher volume (if the user increased the output level) or a lower volume (if the user decreased the output level).).

Regarding Claim 13, Rodgers teaches: A system comprising: a processor; a memory in communication with the processor, wherein the memory stores instructions that, in response to execution of the instructions by the processor, cause the processor to perform the following operations ([0035] The audio device 102 may be a smartphone, smart speaker, or other device that includes a microphone 104, a speaker 105, and hardware and/or software that implements all of the virtual assistant 106's functionality. [0085] For example, FIG. 7 is a block diagram that illustrates a computer system 700 upon which an embodiment of the invention may be implemented. [0086] Computer system 700 also includes a main memory 706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 702 for storing information and instructions to be executed by processor 704.): access historical data relating to a plurality of queries; generate a metric associated with a first type of query (whispering) of the plurality of queries, wherein the metric is based on a quantity of occurrences, indicated by the historical data, of corresponding users repeating (predefined number of user queries (e.g., two, three, four, or any other predefined number) the first type of query and adjusting a response volume setting within a preset timeframe ([0042] In another example, a system determines that a user's voice has properties that are associated with whispering. The system also determines that the audio input has a moderate amplitude. Based on these properties, the system estimates that the user is nearby (e.g., whispering directly into the audio device) [0046] Another persona is named ‘Nanny’ and is invoked when a baby is sleeping. When a user submits a request to the ‘Stan’ persona (e.g., by asking, “Stan, what time is it?”), the corresponding feature-specific function 206 computes a volume adjustment factor 208 that does not alter the volume of the virtual assistant's audio response. When a user submits a request to the ‘Nanny’ persona, the corresponding feature-specific function 206 computes a volume adjustment factor 208 that decreases the volume of the virtual assistant's audio response. [0071] When enough time has passed (e.g., three seconds or some other predefined threshold amount of time) without any indication that the selected volume level was too quiet or too loud, the system may affirm the selected volume level (Operation 420). The system may affirm the selected volume level after receiving a predefined number of user queries (e.g., two, three, four, or any other predefined number), associated with substantially similar sets of values of machine learning features, without the user adjusting the output level. In an embodiment, to affirm the selected volume level, the system incorporates into the volume selection model a confidence metric, indicating an increased confidence that the selected volume level is correct for the associated values of machine learning features.); based on the metric associated with the first type of query, cause a response characteristic to be executed automatically whenever the type of query is received from a user ([0079] In FIG. 6B, the mobile phone 604 plays back the virtual assistant's response at the selected full volume: “IT WILL BE SUNNY AND 65 DEGREES TOMORROW.” Given the context (i.e., putting a baby to bed), the user 602 finds the selected volume to be too loud. In FIG. 6C, after hearing the virtual assistant's response, the user 602 reduces the mobile phone 604's master output volume, using a physical volume adjustment control on the mobile phone 604. Based on the user 602 adjusting the mobile phone 604's master output volume, the virtual assistant calibrates the volume selection model. Specifically, the virtual assistant calibrates the volume selection model so that under similar circumstances in the future (e.g., a darkened room and the user whispering), the volume selection model will select a quieter volume. [0080] As illustrated in FIG. 6D, the user 602 subsequently increases the mobile phone 604's master output volume. For example, the user 602 may increase the mobile phone 604's master output volume after leaving the baby's room. At a later time, the user 604 returns to the baby's room, e.g. to bring a bottle of milk. In FIG. 6E, the user 602 whispers another request into the mobile phone 604: “Remind me at 8 a.m. to take out the trash.” The user 602 has neglected to decrease the mobile phone 604's master output volume. If the mobile phone 604 were to play back a response at the same volume as before, the response would again be too loud. Instead, based on the darkness of the room and the user whispering, the calibrated volume selection model now selects a lower volume level. In FIG. 6F, even though the mobile phone 604's master output volume is high, the mobile phone 604 plays back the response at a relatively lower volume: “Your reminder has been set.” The user 602 finds the volume of this subsequent response to be acceptable and does not adjust the mobile device 604's master output volume.).

Regarding Claim 15, Rodgers teaches: The system of claim 13, wherein the processor is further configured to determine an attribute (whisper) comprising user input allowing an audible response (See rejection of claim 13 and [0042] In another example, a system determines that a user's voice has properties that are associated with whispering. The system also determines that the audio input has a moderate amplitude. Based on these properties, the system estimates that the user is nearby (e.g., whispering directly into the audio device) .).

Regarding Claim 16, Rodgers teaches: The system of claim 13, wherein the response characteristic includes: an abridged or a non-abridged audible response, a visual only response, or a combination of a visual and an audible response (See rejection of claim 11).

Regarding Claim 18, Rodgers teaches: The system of claim 13, wherein the processor is further configured to provide to a third party(different user) information based on the historical data to be used to facilitate a generation of audible responses relating to the third party (See rejection of claim 13 and [0033] Alternatively or additionally, the virtual assistant 106 may include a single volume selection model 110 used to perform user-adaptive volume selection for multiple users (i.e., multiple users of a single audio device 102 or multiple users of different audio devices). Alternatively, or additionally, the virtual assistant 106 may include multiple volume selection models 110, each associated with one or more different user(s). The virtual assistant 106 may be able to distinguish between different users and may use a different volume selection model depending on which user is detected.).

Regarding Claim 20, Rodgers teaches:  The at least one non-transitory computer-readable medium of claim 19, wherein the one or more processors are further configured to determine the expectation based on a combination of a plurality of metrics that includes the metric (See rejection of claim 1 and [0033] Alternatively or additionally, the virtual assistant 106 may include a single volume selection model 110 used to perform user-adaptive volume selection for multiple users (i.e., multiple users of a single audio device 102 or multiple users of different audio devices). Alternatively, or additionally, the virtual assistant 106 may include multiple volume selection models 110, each associated with one or more different user(s).).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Han et al.(US 2014/0195230 A1).

Regarding Claim 5, Rodgers teaches: The method of claim 1, based on the detected response volume setting and the metric, automatically adjusting the detected response volume setting; and rendering the audible response to the query at a speaker of the computing device and at the adjusted response volume setting (See rejection of claim 1).
Rodgers however does not teach: determining, based on the metric, to visually prompt, on a display of the computing device the user to confirm the expectation, wherein automatically adjusting the detected response volume setting is further in response to receiving affirmative user interface input responsive to the visual prompt.
Han et al. teach: visually prompt, on a display of the computing device the user to confirm the expectation, wherein automatically adjusting the detected response volume setting is further in response to receiving affirmative user interface input responsive to the visual prompt ([0216] The controller 330 may express an additional question which relates to confirming whether the user wants to turn up the volume to a predetermined volume level, such as, for example, "The volume has been adjusted to 10. Is it ok?", in a text format, and may transmit the additional question to the display apparatus 100. Subsequently, when text information such as, for example, "Yes" is received, the controller 330 may determine that the utterance intention relates to a confirmation that the adjusted volume level 10 is satisfactory. ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rodgers to include the teaching of Han et al. above in order to confirm that adjusted volume level is based on user satisfactory.).

Regarding Claim 17, Rodgers teaches: The system of claim 13, wherein the response characteristic includes at least one of automatically adjusting the response volume setting and prompting user input allowing an audible response (See rejection of claim 5).

Claims 8-9 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Ramaswamy (US 2007/0192782 A1).

Regarding Claim 8, Rodgers teach: The method of claim 1, wherein detecting that the response volume setting is muted (See rejection of claim 1).
Rodgers however does not teach: volume setting is muted comprises detecting that the response volume setting is less than a threshold. 
Ramaswamy teaches: volume setting is muted comprises detecting that the response volume setting is less than a threshold ([0099] The volume and mute detector 320 then compares the audio energy to a predetermined threshold indicative of an audio mute state (block 824). If the audio energy is less than this threshold (block 824), then the volume and mute detector 320 reports an audio mute state (block 816)…).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rodgers to include the teaching of Ramaswamy above in order to determine audio output mute state.

Regarding Claim 9, Rodgers in view of Ramaswamy teach: compares the audio energy to a predetermined threshold indicative of an audio mute state (See rejection of claim 8). 
Rodgers in view of Ramaswamy do not teach: wherein the threshold is a value that is less than thirty percent of a maximum volume setting.
However, mute volume inherently a percent of the normal volume except, Rodgers in view of Ramaswamy did not expressed it the same way as the inventor  claimed in the pending application. However  it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rodgers in view of Ramaswamy for expressing threshold values based on a specific percent of a maximum volume setting indicative of an audio mute state,( i.e. a value that is less than thirty percent of a maximum volume setting), since  use of known technique to improve similar devices (methods, or products) in the same way and the results would have been predictable to one of ordinary skill in the art; Id. at 1403, 7 USPQ2d at 1502.

Regarding Claim 14: The system of claim 13, wherein the processor is further configured to determine an attribute comprising the response volume setting being initially set a value that is lower than a preset threshold(See rejection of claim 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of McCarty et al.(US 2018/0349093 A1).

Regarding Claim 12, Rodgers do not teach: The method of claim 1, further comprising: determining, based on the metric, to not provide any visual response to the query.
McCarty teaches: determining, based on the metric (an acknowledgement has been received before the second time), to not provide any visual response to the query ([0134] Process 800 begins at 802, where the media guidance application detects (e.g., via control circuitry 604) a voice command spoken by a user. [0140] In some embodiments, the media guidance application may generate an audible response to the voice command. [0145] Process 900 continues to 906, where the media guidance application determines (e.g., via control circuitry 604) whether an acknowledgement has been received before the second time. The acknowledgement indicates the audible response was heard by the user. [0156] If the media guidance application determines an acknowledgement has been received before the second time, process 1100 continues to 1108, where the process 1100 ends. If the media guidance application determines an acknowledgement has not been received before the second time, process 1100 continues to 1110, where the media guidance application may identify (e.g., via control circuitry 604) a display device associated with the user. For example, the media guidance application may interface (e.g., via communications network 714) with a television associated with the user through a user profile. Process 1100 continues to 1112, where the media guidance application transmits (e.g., via communications network 714) a visual representation of the response to the display device. For example, the media guidance application may generate a window on the television and may display the response in the window.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rodgers to include the teaching of McCarty in order for displaying an audible response to a voice command if the audible response was not acknowledged by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Huber et al.(US 20190311718 A1) teach: if a received target audio signal includes whispered speech commands received within a quiet room (e.g., a user's bedroom at night with another person sleeping nearby), the context-controller may adjust the device output volume to deliver voice responses at lower level that matches the input context (a whisper response).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656